DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2013/0168067to Edens et al.
	In re claims 1 and 98, Edens discloses a Heat exchanger apparatus and a method of assembling comprising:
(providing) Coils (figures 1-3 show the coils within left slab (118) and right slab (120)) however they are not specifically labeled);
(providing) A header (figure 3 shows the main header pipe with branches connecting the coils) disposed at an end of the coils to distribute fluid into the coils;
(providing) An evaporator tube (again not specifically disclosed but can be seen in figures 1 and 3) fluidly communicative with an end of the header (see figure 3); and
(disposing) A tube sheet (left barrier (132) and the sheet of left slab (118) seen in figure 3) disposed over a side of one of the coils which is nearest to the end of the header (see figure 1) (configured) to catch condensate dripping off the evaporator tube and drain the condensate away from the coils.

In re claim 2, Edens discloses the apparatus as described above including the coils are disposable in an air stream and the fluid comprises a refrigerant (system is used as part of an HVAC system which flows air past a refrigerant).

In re claim 3, Edens discloses the apparatus as described above including the coils are provided in a sloped configuration (see figures 1-3), and the heat exchanger further comprises a drain pan ((lower barrier (140) and drain pan (130)) which extends from the right side across the bottom of the apparatus) disposed at an end of the coils opposite the header,
The tube sheet extends along the side of the coils from the header to the drain pan (See figure 1); and
The evaporator tube is fluidly communicative with an input end of the header to deliver fluid to the header (based on the system being a cycling system the evaporator tube must be in fluid communication with the header to supply liquid to the apparatus).

In re claim 5, Edens discloses the apparatus as described above including a drain pan disposed at an end of the coils opposite the header (lower barrier (140)) and a T-Shaped Bar (drain pan (130) includes a portion that is T-Shaped as seen in figure 1)).

In re claims 6 and 10, Edens discloses the apparatus and method as described above including (configuring) the tube sheet having a C-Shaped Cross-section (See figures 1 and 3, the plate touching the coils and left barrier (132) are “C” shaped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 7, 11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2013/0168067to Edens et al.
In re claim 4, Edens discloses the apparatus as described above including the coils are provided in a v-shaped configuration having a first portion and a second portion (left and right slabs respectively are first and second portions and make up V shape as seen in figures 1-3);
the heat exchanger further comprises a drain pan ((lower barrier (140) and drain pan (130)) which extends from the right side across the bottom of the apparatus) disposed at an end of the coils opposite the header;
the tube sheet is provided as a first tube sheet (left barrier (132) extending along the side the coils of the first portion from the header to the drain pan and a second tube sheet (right barrier (134) extending along the side of the coils of the second portion from the header to the drain pan); and
the evaporator tube is fluidly communicative with an input end and an output end of the head (a cycling system the evaporator tube must be in fluid communication with the header to both receive and supply liquid from the header).
Edens however fails to disclose multiple headers instead using a single header to feed both coils.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to include multiple headers feeding each coil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Please note in the instant case if during design one skilled in the art would device that instead of the coils being fed in a parallel configuration (where one header can feed both coils) a serial arrangement was required to reach a specific heat transfer characteristic, one skilled in the art would find it obvious to use multiple headers in the system in order to distribute fluid collected from a first coil to the various passages of the second coil.

In re claims 7 and 11, Edens discloses the apparatus and method as described above but fails to specifically disclose the tube sheet is attached to the side of the coils by welding, fasteners or adhesives.
Official Notice is taken that welding, fasteners, and adhesives are all conventional or well-known features or methods for attaching members to one another.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to attach the tube sheet of Edens to the coils by welding, fasteners or adhesive in order to ensure a secure structure.

In re claims 13-19, Edens discloses a heat exchanger assembly comprising:
A housing (the abstract discloses the invention is for an HVAC system and is a coil assembly disposed within a cabinet);
And the apparatus previously disclosed in claim 1 (the limitations of the heat exchanger  of claim 13), claim 2 (the limitations of the heat exchanger in claim 14), claim 3 (the limitations of the heat exchanger in claim 15), claim 4 (the limitations of the heat exchanger in claim 16), claim 5 (the limitations of the heat exchanger of claim 17), claim 6 (the limitations of the heat exchanger of claim 18), and claim 7 (the limitations of the heat exchanger of claim 19).
Edens however fails to specifically disclose the housing including a door.
Official notice is taken that a Door is a conventional or well-known feature or method for allowing access to components within a housing without the need to remove/disassemble the entire housing.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to include a housing on the cabinet of Edens in order to allow access to components within the cabinet without needing to remove/disassemble the cabinet.

Claim(s) 8, 12 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2013/0168067to Edens et al. as applied to claims 1, 9, and 13 above (respectively), and further in view of U.S. Patent #10,077,917 to Amick et al..
	Edens discloses an apparatus/method/assembly as described above but fails to disclose foam interposed between the tube sheet and the side of the one of the coils.
	Amick however teaches it’s known to provide an elastomeric foam between various portions of the heat exchange assembly as such foam is effective in providing insulation and preventing cool air from contacting undesirable locations.
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to include elastomeric foam as taught by Amick between the tube sheet and the coils of Edens as such modification would provide insulation where the foam is provided to control the formation of condensation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #5,341,870 to Hughes et al., U.S. PG-Pub 2007/0169500 to Rios et al., U.S. PG-Pub 2007/0169497 to Rios et al., U.S. PG-Pub 2007/0169498 to Rios, U.S. Patent #7,430,877 to Davenport et al., U.S. Patent #8,769,979 to Timbs et al., U.S. Patent #11,105,565 to Chehade et al., and U.S. Patent #11,255,594 to Carlton et al. disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649